LOUIS J. CECI, J.
(dissenting). I dissent and would revoke the license of Mr. Curt M. Weber to practice law in Wisconsin.
On November 13, 1989, this court suspended Mr. Weber's license for 90 days as discipline for his neglect of three client matters, dishonesty and misrepresentations *427in one of them, and failure to cooperate with the board's investigation. Disciplinary Proceedings Against Weber, 151 Wis. 2d 788, 446 N.W.2d 281 (1989). He had previously been the subject of a private reprimand from the board in 1985.
The majority sets forth in detail Mr. Weber's further violation of the Supreme Court Rules, including his failure to close his office within the time period specified in SCR 22.26. On the basis of the prior discipline imposed by this court on Mr. Weber for substantially similar professional misconduct and especially in light of his failure to cease practicing law once his license was suspended, I believe that the protection of the public demands that his license be revoked. Therefore, I dissent.